897 So. 2d 556 (2005)
John L. HARVEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1345.
District Court of Appeal of Florida, Fifth District.
April 8, 2005.
Raymond M. Warren of Warren & Warren, P.A., Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant was charged with aggravated battery but convicted of the lesser crime of felony battery. A new trial is required, however, because the lower court committed fundamental error when it charged the jury on the "forcible felony" exception to self defense. Carter v. State, 889 So. 2d 937 (Fla. 5th DCA 2004).
REVERSED and REMANDED.
SHARP, W., PLEUS and TORPY, JJ., concur.